— Judgment, Supreme Court, New York County (Leonforte, J.), rendered on September 29, 1977, unanimously affirmed. Concur — Murphy, P. J., Kupferman, Sullivan and Markewich, JJ.
Carro, J., concurs in a memorandum as follows: No objection was taken at trial to the prosecutor’s misconduct on summation, nor was such misconduct sufficient to deprive the defendant of a fair trial, so as to prompt this court to exercise its discretionary power of review. However, the prosecutor did on several occasions too closely skirt the line between fair and improper comment. He exceeded the bounds of legitimate advocacy by stating that defendant was a liar and by outrageously and unjustifiably denigrating the defendant’s medical expert witness. Although the cumulative effect in this case of the prosecutor’s errors may not warrant reversal, nonetheless they should not go unremarked upon.